DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/19/2022, regarding claim 9, have been fully considered but they are not persuasive.
Applicant argues the prior art Pan does disclose “location information of data”: in Fig 13 of Pan, the list entry including Block number, which is well known in the filed as a location information; applicant argues that prior art Pan does not disclose removing an expired entry from the list, as argued in the same way for claim 1: claim 9 does not have any words related to removing action.

Allowable Subject Matter
	Claims 1-8, 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: to store a list of entries of data in Flash memory coupled to the controller, the list of entries comprising location information of data that corresponds to a recently programmed read level different from a default read level; and a microcontroller coupled to the memory and configured to: periodically update the list of entries based on data programmed into the Flash memory, comprising removing an expired entry from the list of entries, the expired entry comprising an entry that has remained in the list of entries for a predetermined period of time; and check the list of entries prior to reading data from the Flash memory to generate a read command, wherein the read command that comprises the location information of data is transmitted to the Flash memory, and the Flash memory is configured to determine a read level for reading the data based on the read command, the read command comprising at least one of a recently programmed read command or a non- recently programmed read command, and a combination of other limitations in the independent claims.
 Claim 17 comprises similar allowable content as that of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al. (PGPUB 20170271031), hereinafter as Sharon, in view of Pan et al. (PGPUB 20190267100), hereinafter as Pan.

Regarding claim 9, Sharon teaches an apparatus, comprising: 
Flash memory (Fig 1); and 
a controller coupled to the Flash memory and configured to manage data access of the Flash memory, the controller comprising: 
a microcontroller coupled to the memory and configured to periodically update the list of entries based on data programmed into the Flash memory (Fig 20 and [0201]), 
Pan teaches to store a list of entries of data in the Flash memory (Fig 12), the list of entries pointing to data programmed into the Flash memory and corresponding to a lifespan shorter than a predetermined period of time (Fig 12, e.g. when time is 22, it is pointing to the list of ELAPSED TIME 20, shorter than 25, and Fig 13 block number as location info);
prior to reading data from memory to determine (Fig 9B, Step S107) whether data being read from the Flash memory corresponds to a recently programmed read level different from a default read level as a determination result (Fig 12), wherein the recently programmed read level and the default read level are stored in the Flash memory and the Flash memory is configured to determine a read level, from the recently programmed read level and the default read level, based on the determination result (Fig 9B).
Since Sharon and Pan are both from the same field of semiconductor memory device, the purpose disclosed by Pan would have been recognized in the pertinent art of Sharon. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the method as in Pan into the device of Sharon for the purpose of managing memory device operation. 
Regarding claim 10, Sharon teaches a timer coupled to the microcontroller and configured to generate clock interrupts; and the microcontroller is configured to periodically update the list of entries upon receiving each of the clock interrupts (Fig 20).
Regarding claim 11, Pan teaches to in response to the data being read matching an entry in the list of entries, indicate, to the Flash memory, a recently programmed read level for the data being read (Fig 12).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 12, Pan teaches programmed read level exceeds the default read level (Fig 7).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 13, Pan teaches to indicate the recently programmed read level, the microcontroller is configured to instruct the Flash memory to retrieve the recently programmed read level that is preset and stored in the Flash memory (Fig 12).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 15, Sharon teaches to indicate the recently programmed read level, the microcontroller is configured to determine the recently programmed read level on the fly and provide the recently programmed read level to the Flash memory (Fig 20, step 2004 to 2018).
Regarding claim 16, Sharon teaches a device as in rejection of claim 1
But not expressly in store read voltage in a table for different elapsed timing,
Pan teaches the memory is configured to store the list of entries for a predetermined period of time (Fig 12 setting value table).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 11016705 in view of Pan. Claim 9 is disclosed as that of claim 1-14 of US Patent 11016705, except location information in the entry list, but Pan teaches the location information in the list as indicated in the above under Claim Rejections -35 USC 103.
Claim 14’s “read command different from a read command a non-recently programmed read command to the Flash memory” also disclosed with feature as that of claim 1 of US Patent 11016705.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827